Citation Nr: 1422817	
Decision Date: 05/20/14    Archive Date: 05/29/14

DOCKET NO.  09-27 620	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Prior to April 24, 2011, entitlement to an initial disability rating greater than 30 percent for posttraumatic stress disorder (PTSD) with history of episodic alcohol abuse.  

2.  On and after April 24, 2011, entitlement to a disability rating greater than 50 percent for PTSD with history of episodic alcohol abuse.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Syverson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1970 to December 1971.  He has a Combat Infantryman Badge among his other awards and decorations.

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veteran's Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  

In January 2011, the Veteran appeared at a videoconference hearing before the undersigned Veterans Law Judge.  The transcript is associated with the claims file.  

In March 2011, the Board remanded the claim for further development.  Subsequently, the Appeals Management Center (AMC) issued a rating decision increasing the Veteran's disability rating for PTSD to 50 percent effective April 24, 2011.  The Veteran's claim remains in appellate status.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, remand is necessary to ensure compliance with the Board's March 2011 remand and to ensure that there is a complete record upon which to decide the Veteran's claim.  See Stegall v. West, 11 Vet. App. 269, 271 (1998) (holding that a remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders).  

In the March 2011 remand, the Board directed the AMC to contact the Veteran and request that he identify the names, addresses, and approximate dates of treatment for all VA and non-VA health care providers who have treated him for his psychiatric condition on appeal.  The Board also directed the AMC to obtain recent records of Vet Center treatment and to set out in detail all attempts to obtain records.  The AMC instead asked the Veteran in an April 2011 letter to "[s]end any records pertinent to your claimed condition(s). . . . We are particularly interested in records from the Beckley Vet Center."  The claims file shows no further attempts to obtain VA or Vet Center records.  The April 2011 letter did not comply with the directives of the March 2011 remand.  Nor was it consistent with VA's duty to assist as it relates to obtaining VA records, which have already been adequately identified and must be obtained.  The Vet Center records should be specifically sought by the AOJ.

It is also noted that it has been several years since the last examination, and most recently correspondence from the Veteran suggests further worsening in his PTSD.  Thus, additional examination is indicated.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he identify the names, addresses, and approximate dates of any non-VA treatment for PTSD since December 2006, and any VA treatment for PTSD received at locations other than the Beckley VA Medical Center and Beckley Vet Center.  Obtain all identified records, with the assistance of the Veteran as necessary.  Regardless of the Veteran's response, obtain and associate with the claims file all records of treatment at the Beckley Vet Center since March 2009 and all records of treatment at the Beckley VA Medical Center from February 2009 to August 2009 and since January 2010.  All attempts to obtain records must be documented in the claims file.  If any identified records are not obtained, provide the Veteran and his representative appropriate notice. 

2.  After any additional documents are obtained and associated with the claims file, schedule the Veteran for a VA psychiatric examination, if possible with an examiner who has not previously examined the Veteran, and provide the examiner with the claims file.  The examiner must review the claims file and document such consideration.  The examiner must provide an explanation for all opinions, including discussion of the facts of this case and any medical studies or literature relied upon.  If unable to provide any of the requested opinions without resorting to mere speculation, explain why that is the case.  The examiner is asked to:

(a)  Examine the Veteran and provide a description of all symptoms associated with PTSD and the corresponding occupational and social impairment.  

(b)  Assign the Veteran's PTSD a numerical code under the Global Assessment of Functioning (GAF) Scale consistent with the criteria in the fourth edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders.  Discuss how the GAF relates to previous ones ranging from 43 to 55.  If there are significant psychiatric symptoms that can be dissociated from PTSD that should be set out and explained in detail.

3.  After the development requested has been completed, review the examination report to ensure that it is in complete compliance with the directives of this Remand.  If the report is deficient in any manner, implement corrective procedures at once.

4.  After completing the above development and any other indicated development, readjudicate the claim that is the subject of this Remand.  If any benefit sought is not granted, provide the Veteran and his representative a supplemental statement of the case and allow an appropriate opportunity to respond before returning the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



